Title: To James Madison from William Sinclair, 6 January 1811 (Abstract)
From: Sinclair, William
To: Madison, James


6 January 1811, Baltimore. “You will be surprised that a stranger in a strange land presumes to address you.… The object of my letter is the case of Mr. [David Bailie] Warden late consul General in Paris.… The private history of his life, manners and character previous and subsequent to his arrival in this Country, may not have Come accurately within the sphere of your knowledge.… He & myself were banished together from the Country of our birth.” Describes Warden’s educational attainments, his study of maritime law, his acceptance into leading literary circles in France, and his authorship of several essays. States that Warden has been a U.S. citizen above five years and that his being an alien cannot be an obstacle. “Republican freedom is a charter from Nature not a boon of municipal law or National prejudice.… But what is his present situation—degraded from a high appointment without any alledged charge or even the suspicion of criminality.” Requests that Warden’s claims be fairly investigated “& if pure, to be supported.”
